DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered. 
This action is in response to the papers filed on January 18, 2022.  Applicants’ arguments and amendments to the claims filed December 17, 2021 have been entered.  Claims 1 and 8 have been amended, claims 2-4, 6-7, 9, and 14-19 have been cancelled, and claim 20 has been newly added.  Claims 1, 5, 8, 10-13, and 20 are pending and under current examination.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 06/28/2018 is a national stage entry of PCT/US2016/069200 with an international filing date of 12/29/2016. PCT/US2016/069200 claims priority from US Provisional Application 62275441, filed 01/06/2016.

Response and Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, and 10-13 remain rejected, in modified form, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description requirement is not satisfied because the amended claims are drawn to the use of a  particle that is amphiphilic under a first condition, wherein the  particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the star polymer, wherein in the second condition the agent is not encapsulated by the star polymer, wherein the polymer includes a responsive unit and a hydrophilic unit, wherein the responsive unit is a core  and includes succinimides moieties and wherein the hydrophilic unit  includes carboxylate moieties  that are the arms that expend from the core, wherein the responsive unit has been broadened to respond to a conditions that are no longer limited and thus can be any conditions.  Applicant is describing the polymer particle by its functions as opposed to describing what the actual polymer particle is. 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention.
While all of the factors have been considered, only those required for a prima facie case are set forth below.
The specification and the claims disclose that the polymer particle can be a star polymer or have a star polymer structure or architecture.  In an embodiment, the star polymer structure has a core (the responsive unit) and a plurality of arms (e.g. about 3 to 50 arms) extending from the core.  In an embodiment, the core and the arms are made of different units, where the core serves the purpose of encapsulating an active compound (e.g., antibiotic, fertilizer, nutrient) and allowing its release upon exposure of the polymer to a specific stimulus present within the plant and the arms serve the purpose of providing a hydrophilic shell that promotes water-solubility and transport into and within the plant (see claims 6 and 7 and [0061] of this application’s US PG Publication.
The claims are drawn to a composition comprising: a polymer particle including a polymer and an agent, wherein the polymer particle is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and optionally a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the claims have been broadened to include any  conditions the responsive unit is responsive to.
    A review of the language of the claim indicates that these claims are drawn to a genus, i.e., any polymer particle  that is amphiphilic under a first condition, wherein the polymer particle is hydrophilic under a second condition, wherein in the first condition the agent is encapsulated by the polymer, wherein in the second condition the agent is released from the polymer, wherein the polymer includes a responsive unit and a hydrophilic unit, wherein the responsive unit is hydrophilic at the second condition, wherein the responsive unit is responsive to an unlimited number of changes that cause the desired results.  A specie of the polymer particle is explicitly disclosed in the specification. 
The disclosure of species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all polymer particles that meet the claimed physical functions that can exist. Defining the polymer particle in functional terms would not suffice in the absence of a disclosure of structural features or elements of the polymer particle that would have the stated function. Applicant is describing what the polymer particle does rather than what it is. Describing the polymer particle by its functions will not substitute for written description of the polymer particle. The invention should be explained in such a way as to describe what the invention is, not what the invention does. Describing the function of a polymer particle fails to distinguish the polymer particle from other polymer particles that can perform the same functions.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  Consequently, the Examiner notes that the claimed invention which is drawn to a genus of polymer particles may be adequately described if there is a (1) sufficient description of a representative number of species, or (2) by disclosure of relevant, identifying characteristics sufficient to describe the claimed invention in such full, clear, concise and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  Here, the specification discloses one structural features shared by the members of the claimed genus. Since the claimed genus encompasses polymer particles yet to be discovered, the disclosed structural feature does not constitute a substantial portion of the claimed genus. Therefore, the disclosure of a star polymer does not provide an adequate description of the claimed genus because the claims are broader than the disclosure.
Weighing all the factors, the breadth of the claims reading on compounds yet to be discovered, the lack of correlation between structure and function of the polymers, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the genus of the claimed polymer particles.  At best, it simply indicates that one should run tests on a wide spectrum of polymer particles in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of herbicidal compounds to describe the claimed genus, nor does it provide a description of structural features that are common to the compounds. In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed polymer particles.
The written description requirement is not satisfied.
Claims 5, and 10-13 remain rejected because they depend on and incorporate the limitations of rejected base claims 1 and 9.


Response to Arguments:	
Applicants traverse the rejection, arguing in papers filed December 17, 2021, that the instantly amended claims no longer are defined by what the particle does but rather its structure and therefore the rejection under 112(a) should be withdrawn.
Applicant's arguments, filed with respect to the rejection of claims have been fully considered, but not found persuasive.  Applicant has not disclosed what the particle is rather Applicant has broadened the claim to remove the limitations to wherein the responsive unit is responsive to an unlimited number of changes that cause the desired results of wherein under the first undefined condition(s)  the particle is amphiphilic and the agent is encapsulated by the star polymer and wherein under the second condition(s) the particle is hydrophilic and the agent is not encapsulated by the star polymer.   The Examiner is not persuaded by Applicant’s arguments because that claims are not searchable as amended because Applicant has not disclosed what the polymer particle is.  The independent claims attempt to define the polymer with terms as including succinimide moieties and carboxylate moieties.  However, the specification does not define the term “moiety” and succinimide and carboxylate are both very large genera accordingly the meets an bounds of the structure cannot be determined.  

New Claim Rejections - 35 USC § 112- Indefiniteness
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 5, 8, 10-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claims 1, 8, and 20 recite wherein the start shaped polymer includes  “succinimide moieties” and “carboxylate moieties”, however, these terms are not defined in the specification as filed nor is the term moiety defined.  As such the meets of the bounds of  “succinimide moieties” or “carboxylate moieties” with respect to the chemical cannot be determined.  The definition of a moiety is a part of a molecule.  Therefore, the meets and bound of the polymer cannot be determined as the claims as written has only described a part of the molecules that make up the polymer.  Additionally, with respect to the “succinimide moieties” this does not reveal if the ring has been opened, opened, if there are additional chemicals in the core, what the chemical makeup of the additional portions of the core, or where the arms are attached to the core.  Thus, the meets and bounds of the core structure is indefinite.  Furthermore, carboxylates refer to a huge genus of any chemical with  a conjugate base of a carboxylic acid.  The claims as written does not disclose where the carboxylate group(s) are placed on the arms, what the carboxylate groups are bonded to, what other chemicals make up the portion of the arms, or the amount of carboxylates found on each arm.  The meets and bound of “carboxylate moieties” cannot be determined with respect to the hydrophilic arms of the star shaped polymer.  The specification has a very limited examples of the species of the star shaped polymer wherein the core is poly scuccinimde and the arms are either poly(aspartic acid) or L-aspartic acid, and with respect to the L aspartic acid the final polymer does not have a group that is a carboxylic acid group.  Thus, it is not even clear if the term “carboxylic moieties” even requires a carboxylate group in the final product.  Claims 5 and 10-13 are included in this rejection as they depend form the rejection base claim.

New Claim Rejections - 35 USC § 112-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 10-13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The courts have stated:
            “To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using     "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at         1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of structures, formulas, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.
In Regents of the University of California v. Eli Lilly & Co. the court stated:

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative species, the Courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.

            The Guidelines for Examination of Patent Applications Under 35 USC 112, ¶1, “Written Description” Requirement (Federal Register, Vol. 66, No. 4, pg. 1105, column 3), in accordance with MPEP § 2163, specifically state that for each claim drawn to a genus the written description requirement may be satisfied through sufficient description of a representative number of species by a) actual reduction to practice; b) reduction to drawings or structural chemical formulas; c) disclosure of relevant, identifying characteristics (ie. structure) by functional characteristics coupled with a known or disclosed correlation between function and structure.  
	The claims recite in part a particle comprising a star polymer and an agent, wherein the star polymer has a core and 3 to 50 arms extending from the core, wherein the core is a responsive unit and the arms are a hydrophilic unit, wherein the particle is not agglomerated, wherein the responsive unit includes succinimide moieties, and wherein the hydrophilic unit includes carboxylate moieties, and wherein the polymer particle has a diameter of about 10 to 50 nm, wherein the particle is amphiphilic and the agent is encapsulated by the star polymer.
In the instant case, the independent claims provides insufficient guidance with respect to the polymers that make up the core and the arms of the star shaped polymers.  Instead the independent claims recite wherein the start shaped polymer includes  “succinimide moieties” and “carboxylate moieties”.   However, these terms are not defined in the specification as filed nor is the term moiety defined.  With respect to the “succinimide moieties” this does not reveal if the ring has been opened, if there are additional chemicals in the core, what the chemical makeup of the additional portions of the core, or where the arms are attached to the core.  Furthermore, carboxylates refer to a huge genus of any chemical with a conjugate base of a carboxylic acid.  The claims as written does not disclose where the carboxylate group(s) are placed on the arms, what the carboxylate groups are bonded to, what other chemicals make up the portion of the arms, or the amount of carboxylates found on each arm.  The specification has a very limited examples of the species of the star shaped polymer wherein the core is poly succinimide and the arms are either poly(aspartic acid) or L-aspartic acid.  With respect to the L aspartic acid the final polymer does not have a group that is a carboxylic acid group.  Thus, it is not even clear if the term “carboxylic moieties” even requires a carboxylate group in the final product.

The claims lack written description because the genus/subgenus of compounds has substantial variance while the specification lacks sufficient variety of species to reflect the variance within the genus, and because of the lack of common structural attributes of the claimed genus/subgenus, combined with a correlation between structure and function. The specification does not tell one of ordinary skill what structural variation is permitted in a core that “includes succinimide moieties” and hydrophilic units that “includes. carboxylate moieties”.   Based on the limited examples in the specification one of ordinary skilled artisan would not be able extrapolate the species that fall within the genera.    As, different polymers have different complexities, different degrees of hydrophilicity, different additional functional groups, it is unreasonable to conclude the chemical makeup of the star polymer.

In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.  In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In this case, the very limited number species in the specification does not provide support for the broad genus found in the dependent claims.
A need for greater disclosure derives from the fact it is not obvious from the disclosure of one species, what other species will work. Generally speaking, the Courts recognize that predictability in chemical arts is low enough to require a highly detailed disclosure.  Unpredictability arises in chemical arts because subtle changes in molecular structure may greatly impact a compound's structure-activity relationship, pharmacologic activity, and/or biologic profile.  These considerations support a requirement for a disclosure with a high level of detail. In cases involving unpredictable factors, such as most chemical reactions and l activity, more may be required.
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification does not describe in sufficient detail the genus of compounds in the claims and how to make them and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.. While applicants have shown possession of the specific species disclosed in the specification, the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms that are common to the genus. That is, the specification provides neither a representative number of herbicidal compounds to describe the claimed genus, nor does it provide a description of structural features that are common to the compounds. In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed polymer particles.
The written description requirement is not satisfied.
Claim Rejections - 35 USC § 112(d)
	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites wherein the particle has a diameter of about 10 to 30 nm, but claim 5 recites wherein the particle has a diameter of about 5 to 50nm.  Accordingly, the range of about 5 to 9 nm does not fall within the scope of the claim 1 and therefore does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Suggestion	
  
In order to move prosecution forward the Examiner suggests that Applicant amend the base claims to both include a Markush list of what the star polymer is, as found in the specification as filed, and replace the specific conditions with respect to pH and sugar levers found in previous filed claim sets.

Conclusion
No Claims are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617